UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-6364 SOUTH JERSEY INDUSTRIES, INC. (Exact name of registrant as specified in its charter) New Jersey 22-1901645 (State of incorporation) (IRS employer identification no.) 1 South Jersey Plaza, Folsom, NJ 08037 (Address of principal executive offices, including zip code) (609) 561-9000 (Registrant’s telephone number, including area code) Common Stock ($1.25 par value per share) New York Stock Exchange (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerx Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x As of August 2, 2010 there were 29,872,825 shares of the registrant’s common stock outstanding. TABLE OF CONTENTS Page No. PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 39 PART II OTHER INFORMATION 39 Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 6. Exhibits 40 Signatures 40 2 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Three Months Ended June 30, Operating Revenues: Utility $ $ Nonutility Total Operating Revenues Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility - Nonutility Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense ) Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Equity in (Loss) Earnings of Affiliated Companies ) Income from Continuing Operations Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income Less: Net Loss Attributable to Noncontrolling Interest in Subsidiaries - 42 Net Income - Attributable to South Jersey Industries, Inc. Shareholders $ $ Amounts Attributable to South Jersey Industries, Inc. Shareholders Income from Continuing Operations $ $ Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income - Attributable to South Jersey Industries, Inc. Shareholders $ $ Basic Earnings Per Common Share Attributable to South Jersey Industries, Inc. Shareholders: Continuing Operations $ $ Discontinued Operations ) ) Basic Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Basic Diluted Earnings Per Common Share Attributable to South Jersey Industries, Inc. Shareholders: Continuing Operations $ $ Discontinued Operations ) ) Diluted Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Diluted Dividends Declared per Common Share $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (In Thousands Except for Per Share Data) Six Months Ended June 30, Operating Revenues: Utility $ $ Nonutility Total Operating Revenues Operating Expenses: Cost of Sales - (Excluding depreciation) - Utility - Nonutility Operations Maintenance Depreciation Energy and Other Taxes Total Operating Expenses Operating Income Other Income and Expense Interest Charges ) ) Income Before Income Taxes Income Taxes ) ) Equity in Loss of Affiliated Companies ) ) Income from Continuing Operations Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income Less: Net Income Attributable to Noncontrolling Interest in Subsidiaries - ) Net Income - Attributable to South Jersey Industries, Inc. Shareholders $ $ Amounts Attributable to South Jersey Industries, Inc. Shareholders Income from Continuing Operations $ $ Loss from Discontinued Operations - (Net of tax benefit) ) ) Net Income - Attributable to South Jersey Industries, Inc. Shareholders $ $ Basic Earnings Per Common Share Attributable to South Jersey Industries, Inc. Shareholders: Continuing Operations $ $ Discontinued Operations ) ) Basic Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Basic Diluted Earnings Per Common Share Attributable to South Jersey Industries, Inc. Shareholders: Continuing Operations $ $ Discontinued Operations ) ) Diluted Earnings Per Common Share $ $ Average Shares of Common Stock Outstanding - Diluted Dividends Declared per Common Share $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (UNAUDITED) (In Thousands) Three Months Ended June 30, Net Income $ $ Other Comprehensive (Loss) Income, Net of Tax:* Unrealized (Loss) Gain on Available-for-Sale Securities ) Unrealized (Loss) Gain on Derivatives - Other ) Other Comprehensive (Loss) Income of Affiliated Companies ) Other Comprehensive (Loss) Income- Net of Tax* ) Comprehensive Income Less: Comprehensive Loss Attributable to Noncontrolling Interest in Subsidiaries - 42 Comprehensive Income Attributable to South Jersey Industries, Inc. $ $ Six Months Ended June 30, Net Income $ $ Other Comprehensive (Loss) Income, Net of Tax:* Unrealized (Loss) Gain on Available-for-Sale Securities ) 97 Unrealized (Loss) Gain on Derivatives - Other ) Other Comprehensive (Loss) Income of Affiliated Companies ) Other Comprehensive (Loss) Income- Net of Tax* ) Comprehensive Income Less: Comprehensive Income Attributable to Noncontrolling Interest in Subsidiaries - ) Comprehensive Income Attributable to South Jersey Industries, Inc. $ $ * Determined using a combined statutory tax rate of 41.08%. The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (In Thousands) Six Months Ended June 30, Net Cash Provided by Operating Activities $ $ Cash Flows from Investing Activities: Capital Expenditures ) ) Net (Purchase of) Proceeds from Restricted Investments in Margin Account ) Investment in Long-Term Receivables ) ) Proceeds from Long-Term Receivables Purchase of Company Owned Life Insurance ) ) Investment in Affiliate ) ) Advances on Notes Receivable - Affiliate ) ) Repayment of Notes Receivable - Affiliate Other - Net Cash Used in Investing Activities ) ) Cash Flows from Financing Activities: Net Repayments of Lines of Credit ) ) Proceeds from Issuance of Long-Term Debt - Principal Repayments of Long-Term Debt - ) Payments for Issuance of Long-Term Debt ) - Dividends on Common Stock ) ) Net Cash Provided by (Used in) Financing Activities ) Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) June 30, December 31, Assets Property, Plant and Equipment: Utility Plant, at original cost $ $ Accumulated Depreciation ) ) Nonutility Property and Equipment, at cost Accumulated Depreciation ) ) Property, Plant and Equipment - Net Investments: Available-for-Sale Securities Restricted Investment in Affiliates Total Investments Current Assets: Cash and Cash Equivalents Accounts Receivable Unbilled Revenues Provision for Uncollectibles ) ) Notes Receivable - Affiliate Natural Gas in Storage, average cost Materials and Supplies, average cost Prepaid Taxes Derivatives - Energy Related Assets Other Prepayments and Current Assets Total Current Assets Regulatory and Other Noncurrent Assets: Regulatory Assets Derivatives - Energy Related Assets Unamortized Debt Issuance Costs Notes Receivables-Affiliates Contract Receivables Other Total Regulatory and Other Noncurrent Assets Total Assets $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 7 Table of Contents SOUTH JERSEY INDUSTRIES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In Thousands) June 30, December 31, Capitalization and Liabilities Equity: Common Stock $ $ Premium on Common Stock Treasury Stock (at par) ) ) Accumulated Other Comprehensive Loss ) ) Retained Earnings Total South Jersey Industries, Inc. Shareholders' Equity Noncontrolling Interest in Subsidiaries - Total Equity Long-Term Debt Total Capitalization Current Liabilities: Notes Payable Current Portion of Long-Term Debt Accounts Payable Customer Deposits and Credit Balances Environmental Remediation Costs Taxes Accrued Derivatives - Energy Related Liabilities Deferred Income Taxes - Net Deferred Contract Revenues Dividends Payable - Interest Accrued Pension and Other Postretirement Benefits Other Current Liabilities Total Current Liabilities Deferred Credits and Other Noncurrent Liabilities: Deferred Income Taxes - Net Investment Tax Credits Pension and Other Postretirement Benefits Environmental Remediation Costs Asset Retirement Obligations Derivatives - Energy Related Liabilities Derivatives - Other Regulatory Liabilities Other Total Deferred Credits and Other Noncurrent Liabilities Commitments and Contingencies(Note 12) Total Capitalization and Liabilities $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 8 Table of Contents Notes to Unaudited Condensed Consolidated Financial Statements 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: GENERAL - South Jersey Industries, Inc. (SJI or the Company) currently provides a variety of energy related products and services primarily through the following subsidiaries: ■ South Jersey Gas Company (SJG) is a regulated natural gas utility. SJG distributes natural gas in the seven southernmost counties of New Jersey. ■ South Jersey Resources Group, LLC (SJRG) markets wholesale natural gas storage, commodity and transportation in the mid-Atlantic and southern states. ■ Marina Energy, LLC (Marina) develops and operates on-site energy-related projects. ■ South Jersey Energy Company (SJE) acquires and markets natural gas and electricity to retail end users and provides total energy management services to commercial and industrial customers. ■ South Jersey Energy Service Plus, LLC (SJESP) installs residential and small commercial HVAC systems, provides plumbing services and services appliances via the sale ofappliance service programs. BASIS OF PRESENTATION — The condensed consolidated financial statements include the accounts of SJI, its wholly owned subsidiaries and subsidiaries in which we have a controlling interest. All significant intercompany accounts and transactions have been eliminated. In management’s opinion, the condensed consolidated financial statements reflect all normal and recurring adjustments needed to fairly present SJI’s financial position and operating results at the dates and for the periods presented. SJI’s businesses are subject to seasonal fluctuations and, accordingly, this interim financial information should not be the basis for estimating the full year’s operating results. As permitted by the rules and regulations of the Securities and Exchange Commission, the accompanying unaudited condensed consolidated financial statements contain certain condensed financial information and exclude certain footnote disclosures normally included in annual audited consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). These financial statements should be read in conjunction with SJI’s 2009 Annual Report on Form 10-K for a more complete discussion of the Company’s accounting policies and certain other information. Marina and a joint venture partner formed AC Landfill Energy, LLC (ACLE) and WC Landfill Energy, LLC (WCLE) to develop and install methane-to-electric power generation systems at certain county-owned landfills. Marina owns a 51% interest in ACLE and WCLE and, prior to January 1, 2010, accounted for these entities as consolidated subsidiaries. In June 2009, the FASB issued new accounting guidance on the consolidation of variable interest entities (VIEs) which was effective for fiscal years beginning after November 15, 2009. The new accounting guidance for VIEs considers if a company has a controlling financial interest in a VIE. A controlling financial interest will have both (a) the power to direct the activities of a VIE that most significantly impact the VIE’s economic performance and (b) the obligation to absorb losses of the VIE that could potentially be significant to the VIE or the right to receive benefits from the VIE that could potentially be significant to the VIE. Entities are required to consolidate a VIE when it is determined that they have a controlling financial interest in a VIE and therefore, are the primary beneficiary of that VIE. Marina and the joint venture partner of ACLE and WCLE share the executive board seats and their voting rights equally and equally approve the annual budgets of both entities. Based on the shared control of operations, management concluded as of January 1, 2010 that the Company is no longer the primary beneficiary of ACLE and WCLE as defined by the new accounting guidance. As a result, ACLE and WCLE are no longer accounted for as consolidated subsidiaries. As of June 30, 2010, ACLE and WCLE are reported as equity investments and included in Investment in Affiliates on the condensed consolidated balance sheet. The results of operations of ACLE and WCLE for the three and six months ended June 30, 2010 are included in Equity in Loss of Affiliated Companies on the condensed consolidated statements of income. The adoption of this guidance modified our financial statement presentation, but did not have an impact on our financial statement results. REVENUE BASED TAXES — SJI collects certain revenue-based energy taxes from customers. Such taxes include New Jersey State Sales Tax, Transitional Energy Facility Assessment (TEFA) and Public Utilities Assessment (PUA). State sales tax is recorded as a liability when billed to customers and is not included in revenue or operating expenses. TEFA and PUA are included in both utility revenue and cost of sales and totaled $1.1 million and $1.3 million for the three months endedJune 30, 2010 and 2009, respectively, and $4.8 million and $5.3 million for the six months ended June 30, 2010 and 2009, respectively. 9 Table of Contents CAPITALIZED INTEREST — SJG capitalizes interest on construction at the rate of return on rate base utilized by the New Jersey Board of Public Utilities (BPU) to set rates in its last base rate proceeding. Marina capitalizes interest on construction projects in progress based on the actual cost of borrowed funds. SJG’s amounts are included in Utility Plant and Marina’s amounts are included in Nonutility Property and Equipment on the condensed consolidated balance sheets. Interest Charges are presented net of capitalized interest on the condensed consolidated statements of income. The amount of interest capitalized by SJI for the three and six months ended June 30, 2010 and 2009 was not significant. DERIVATIVE INSTRUMENTS —The Company uses a variety of derivative instruments to limit its exposure to market risk in accordance with strict corporate guidelines (See Note 13). These contracts, which have not been designated as hedging instruments under GAAP, are measured at fair value and recorded in Derivatives — Energy Related Assets or Derivatives — Energy Related Liabilities on the condensed consolidated balance sheets. The net unrealized pre-tax gains and losses for these energy related commodity contracts are included with realized gains and losses in Operating Revenues – Nonutility. The Company has also entered into interest rate derivatives to hedge exposure to increasing interest rates and the impact of those rates on cash flows of variable-rate debt. These interest rate derivatives, some of which have been designated as hedging instruments under GAAP, are measured at fair value and recorded in Derivatives-Other on the condensed consolidated balance sheets. The fair value represents the amount SJI would have to pay the counterparty to terminate these contracts as of those dates. The interest rate derivatives that have been designated as cash flow hedges have been determined to be highly effective.Therefore, the changes in fair value of the effective portion of these interest rate swaps along with the cumulative unamortized costs, net of taxes, have been recorded in Accumulated Other Comprehensive Loss. These unrealized gains and losses will be reclassified into earnings when the hedged forecasted cash flows of the related variable-rate debt occurs, or when it is probable that they will not occur. The ineffective portion of these swaps have been included in Interest Charges. The unrealized gains and losses on the interest rate derivatives that have not been designated as cash flow hedges have also been included in Interest Charges. However, for selected interest rate derivatives at SJG, management believes that, subject to BPU approval, the market value upon termination can be recovered in rates and therefore these unrealized losses have been included in Other Regulatory Assets in the condensed consolidated balance sheets. GAS EXPLORATION AND DEVELOPMENT - The Company capitalizes all costs associated with gas property acquisition, exploration and development activities under the full cost method of accounting. Capitalized costs include costs related to unproved properties, which are not amortized until proved reserves are found or it is determined that the unproved properties are impaired. All costs related to unproved properties are reviewed quarterly to determine if impairment has occurred. As of June 30, 2010 and December 31, 2009, $3.5 million related to the acquisition of interests in proved and unproved properties in Pennsylvania is included with Nonutility Property and Equipment on the condensed consolidated balance sheets, respectively. TREASURY STOCK – SJI uses the par value method of accounting for treasury stock. As of June 30, 2010 and December 31, 2009, SJI held 144,399 and 146,028 shares of treasury stock, respectively. These shares are related to deferred compensation arrangements where the amounts earned are held in the stock of SJI. INCOME TAXES — Deferred income taxes are provided for all significant temporary differences between the book and taxable basis of assets and liabilities in accordance with FASB ASC Topic 740 - “Income Taxes”.A valuation allowance is established when it is determined that it is more likely than not that a deferred tax asset will not be realized. Investment tax credits related to renewable energy facilities of the non-regulated entities are recognized on the flow through method. NEW ACCOUNTING PRONOUNCEMENTS — Other than as described below, no new accounting pronouncement issued or effective during 2009 and 2010 had, or is expected to have, a material impact on the condensed consolidated financial statements. 10 Table of Contents In June 2009, the FASB issued new accounting guidance on the consolidation of variable interest entities (VIEs). Accordingly, companies needed to carefully reconsider previous conclusions, including (1) whether an entity is a VIE, (2) whether the company is the VIE’s primary beneficiary, and (3) what type of financial statement disclosures are required. The new guidance was effective for fiscal years beginning after November 15, 2009.As a result of adopting this guidance, we have deconsolidated ACLE and WCLE as of January 1, 2010 due to the shared control between the Company and the joint venture partner as discussed under “Basis of Presentation” above. Beginning January 1, 2010, ACLE and WCLE are reported using the equity method of accounting. The adoption of this guidance modified our financial statement presentation, but did not have an impact on our financial statement results. HEALTH CARE LEGISLATION – In March of 2010, the President of the United States signed into law comprehensive health care reform legislation under the Patient Protection and Affordable Care Act (HR 3590) and the Health Care Education and Affordability Reconciliation Act (HR 4872) (the “Acts”).The Acts contain provisions which could impact our accounting for retiree medical benefits in future periods.However, the extent of that impact, if any, cannot be determined until regulations are promulgated under the Acts and additional interpretations of the Acts become available.Based on the analysis to date of the provision in the Acts in which the impacts are reasonably determinable, a re-measurement of our Other Postretirement Benefits liability is not required at this time.See Note 11 to the Financial Statements in Item 8 of SJI’s Form 10-K as of December 31, 2009 for additional information related to SJI’s pension and other postretirement benefits. 2. STOCK-BASED COMPENSATION PLAN: Under the Amended and Restated 1997 Stock-Based Compensation Plan, no more than 2,000,000 shares in the aggregate may be issued to SJI’s officers (Officers), non-employee directors (Directors) and other key employees. The plan will terminate on January 26, 2015, unless terminated earlier by the Board of Directors. No options were granted or outstanding during the six months ended June 30, 2010 and 2009. No stock appreciation rights have been issued under the plan. During the six months ended June 30, 2010 and 2009, SJI granted 52,940 and 41,437 restricted shares to Officers and other key employees, respectively.These restricted shares vest over a three-year period and are subject to SJI achieving certain market-based performance targets as compared to a peer group average, which can cause the actual amount of shares that ultimately vest to range from between 0% to 150% of the original share units granted. During the six months ended June 30, 2010 and 2009, SJI granted 16,700 and 9,559 restricted shares to Directors, respectively.Shares issued to Directors vest over a three-year service period but contain no performance conditions. As a result, 100% of the shares granted generally vest. See Note 1 to the Consolidated Financial Statements in Item 8 of SJI’s Annual Report on Form 10-K as of December 31, 2009 for the related accounting policy. The following table summarizes the nonvested restricted stock awards outstanding at June 30, 2010 and the assumptions used to estimate the fair value of the awards: Grant Date Shares Outstanding Fair Value Per Share Expected Volatility Risk-Free Interest Rate Officers & Key Employees - Jan. 2008 $ 21.7 % 2.90 % Jan. 2009 $ 28.6 % 1.20 % Jan. 2010 $ 29.0 % 1.65 % Directors - Jan. 2008 $ — — Jan. 2009 $ — — Jan. 2010 $ — — Expected volatility is based on the actual daily volatility of SJI’s share price over the preceding three-year period as of the valuation date. The risk-free interest rate is based on the zero-coupon U.S. Treasury Bond, with a term equal to the three-year term of the Officers’ and other key employees’ restricted shares. As notional dividend equivalents are credited to the holders, which are reinvested during the three-year service period, no reduction to the fair value of the award is required. As the Directors’ restricted stock awards contain no performance conditions and dividends are paid or credited to the holder during the three-year service period, the fair value of these awards are equal to the market value of the shares on the date of grant. 11 Table of Contents The following table summarizes the total compensation cost for the three and six months ended June 30, 2010 and 2009 (in thousands): Three Months Ended June 30, Six Months Ended June 30, Officers & Key Employees $ Directors 82 Total Cost Capitalized (50 ) (43 ) (101 ) (85 ) Net Expense $ As of June 30, 2010, there was $3.5 million of total unrecognized compensation cost related to nonvested share-based compensation awards granted under the restricted stock plans. That cost is expected to be recognized over a weighted average period of 2.1 years. The following table summarizes information regarding restricted stock award activity during the six months ended June 30, 2010 excluding accrued dividend equivalents: Officers & Other Key Employees Directors Weighted Average Fair Value Nonvested Shares Outstanding, January 1, 2010 $ Granted $ Forfeited ) — $ Nonvested Shares Outstanding, June 30, 2010 $ During the six months ended June 30, 2010 and 2009, SJI awarded 59,893 shares, which had vested at December 31, 2009, at a market value of $2.3 million, and 57,976 shares, which had vested at December 31, 2008, at a market value of $2.3 million, respectively. The Company has a policy of issuing new shares to satisfy its obligations under these plans; therefore, there are no cash payment requirements resulting from the normal operation of this plan. However, a change in control could result in such shares becoming nonforefeitable or immediately payable in cash.At the discretion of the Officers, Directors and other key employees, the receipt of vested shares can be deferred until future periods.These deferred shares are included in Treasury Stock on the condensed consolidated balance sheets. 3. DISCONTINUED OPERATIONS: Discontinued Operations consist of the environmental remediation activities related to the properties of South Jersey Fuel, Inc. (SJF) and the product liability litigation and environmental remediation activities related to the prior business of The Morie Company, Inc. (Morie). SJF is a subsidiary of Energy & Minerals, Inc. (EMI), an SJI subsidiary, which previously operated a fuel oil business. Morie is the former sand mining and processing subsidiary of EMI. EMI sold the common stock of Morie in 1996. SJI conducts tests annually to estimate the environmental remediation costs for these properties. 12 Table of Contents Summarized operating results of the discontinued operations for the three and six months ended June 30, were (in thousands, except per share amounts): Three Months Ended June 30, Six Months Ended June 30, Gain (Loss) before Income Taxes: Sand Mining $
